internal_revenue_service number release date index number -------------------------- ---------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- -------------------------------------- telephone number ------------------------ refer reply to cc psi b04 plr-137631-16 date april --------------------------------- legend husband wife date date year year trust a attorney dear ------------------ ------------------------------------------------------------ ------------------------------------------------------------ ---------------------- ---------------------- -------- -------- ------------------------------------------------------------------- --------------------------------------------------- ---------------- -------------------------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting generation-skipping_transfer gst tax rulings with respect to trust the facts and representations submitted are as follows on date in year husband created trust trust is an irrevocable_trust for the benefit of husband’s descendants on date in year husband funded trust with dollar_figurea husband and his wife wife hired attorney to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns on each form husband and wife signified their consent to treat the transfers as having been made one-half by each spouse under sec_2513 wife elected out of the automatic allocation plr-137631-16 rules with respect to the gift to trust in year attorney correctly reported the transfer to trust as an indirect_skip on schedule a part attorney also allocated gst_exemption to the transfer on schedule d part line however attorney failed to attach a notice of allocation for this transfer you have requested a ruling that wife substantially complied with the requirements for making an allocation of gst_exemption to the year transfer to trust law and analysis sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2513 provides that a gift made by one spouse to any person other than his spouse shall for purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that sec_2513 shall apply only if both spouses have signified under the regulations provided for in sec_2513 their consent to the application of sec_2513 in the case of all such gifts made during the calendar_year by either while married to the other sec_2513 provides that the consent under sec_2513 may be signified at any time after the close of the calendar_year in which the gift was made the consent may not be signified after the 15th day of april following the close of such year unless before the 15th day no return has been filed for such year by either spouse in which case the consent may not be signified after a return for such year is filed by either spouse thus if a late return is filed the consent must be made on the first return filed for such year sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-137631-16 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year shall be equal to the applicable_exclusion_amount under sec_2010 for such calendar_year sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of this subsection the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides in part that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the exceptions enumerated in i through vi apply sec_2632 provides that an individual may elect to have sec_2632 not apply to an indirect_skip sec_2632 provides that an election under sec_2632 shall be deemed to be timely if filed on a timely filed gift_tax_return for the calendar_year in which the transfer was made sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in relevant part that an indirect_skip is a transfer of property to a gst_trust as defined in sec_2632 provided that the transfer is subject_to gift_tax and does not qualify as a direct_skip in the case of an indirect_skip made after date to which sec_2642 does not apply the transferor's unused gst_exemption is automatically allocated to the property transferred but not in excess of the fair_market_value of the property on the date of the transfer the automatic allocation is effective whether or not a form_709 is filed reporting the transfer and is effective as of the date of the transfer to which it relates an automatic allocation is irrevocable after the due_date of the form_709 for the calendar_year in which the transfer is made sec_26_2632-1 provides that except as otherwise provided in forms or other guidance published by the service the transferor may prevent the automatic allocation of gst_exemption with regard to an indirect_skip including indirect skips to plr-137631-16 which sec_2642 may apply by making an election as provided in sec_26_2632-1 notwithstanding sec_26_2632-1 the transferor may also prevent the automatic allocation of gst_exemption with regard to an indirect_skip by making an affirmative allocation of gst_exemption on a form_709 filed at any time on or before the due_date for timely filing within the meaning of sec_26_2632-1 of an amount that is less than but not equal to the value of the property transferred as reported on that return in accordance with the provisions of sec_26_2632-1 sec_26_2632-1 provides that a transferor may prevent the automatic allocation of gst_exemption elect out with respect to one or more prior-year transfers subject_to sec_2642 regarding etips made by the transferor to a specified trust or trusts one or more or all current-year transfers made by the transferor to a specified trust or trusts one or more or all future transfers made by the transferor to a specified trust or trusts all future transfers made by the transferor to all trusts whether or not in existence at the time of the election out or any combination of paragraphs b ii a through of this section sec_26_2632-1 provides that to elect out the transferor must attach an election out statement to a form_709 filed within the time period provided in sec_26_2632-1 in general the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers prior-year transfers that are subject_to sec_2642 and to which the election out is to apply must be specifically described or otherwise identified in the election out statement under sec_26_2632-1 to elect out the form_709 with the attached election out statement must be filed on or before the due_date for timely filing the form_709 for the calendar_year in which for a transfer subject_to sec_2642 the etip closes or for all other elections out the first transfer to be covered by the election out was made in this case wife elected out of the automatic allocation rules for year nonetheless wife could still allocate gst_exemption to the year transfer by properly reporting the allocation on a timely filed form_709 wife properly reported the allocation of gst_exemption on schedule d part line however wife failed to attach a notice of allocation in accordance with the instructions for form_709 wife did not literally comply with the instructions to form_709 or the requirements in the regulations for allocating gst_exemption to an indirect_skip in accordance with sec_2632 however literal compliance with the procedural instructions to make an election is not always required elections may be treated as effective where the taxpayer complied with the essential requirements of a regulation or the instructions to the applicable form even though the taxpayer failed to comply with certain procedural directions therein see 67_tc_736 acq in result 1979_1_cb_1 plr-137631-16 thus an election that does not strictly comply with the instructions on form_709 or the applicable regulations will be deemed valid if the information on the return is sufficient to indicate that the personal representative intended to make the election based upon the facts submitted and the representations made we conclude that the form_709 contains sufficient information to constitute substantial compliance with the requirements of sec_2632 to allocate gst_exemption to an indirect_skip and therefore wife allocated gst_exemption to the transfer to trust in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely leslie h finlow _________________________ leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
